DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s argument/remarks make in an amendment filed on 07/09/2021.
2.	Claim 15 has been amended; claims 1-14 and 17-18 have been canceled.
3.	Claims 1-20 are currently pending; claims 15-16 and 19-20 have been examined.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
5.	35 U.S.C. § 112:
The amended claim 15 has overcome the 35 U.S.C. § 112 rejection, and the 35 U.S.C. § 112 rejection on claim 15 has been withdrawn.
Claims 17 and 18 have been canceled; the 35 U.S.C. § 112 rejection on claims 17 and 18 has been withdrawn.
The amended claims cause more 112 issues, and the applicant is advised to check the 35 U.S.C. § 112 rejection section.

6.	35 U.S.C. § 101:
	Regarding the 35 U.S.C. § 101 rejection that the claimed invention is directed to non-statutory subject matter, the amended claim has overcome the 101 rejection related 
     	Regarding the 35 U.S.C. § 101 rejection that the claimed invention is directed to an abstract idea, the applicant contends that the amended claims provide improvements to the cryptographic coinage transaction, such as computationally reducing the complex cryptographic coinage transaction into point-to-point simple cryptographic coinage transaction and making processing assignments much simpler and processing updates much faster. The examiner agrees with the applicant. The 35 U.S.C. § 101 rejection has been withdrawn.

7.	35 U.S.C. § 103:
The applicant contends that Zinder in view of Hurley does not disclose or suggest many features of amended claims. 
The examiner respectfully disagrees. Zinder discloses a cryptographic coinage transaction with multiple input account addresses and/or multiple output account addresses (see Fig. 2A; Figs. 3A-3C; paragraph [0008]; paragraph [0046]; paragraphs [0061]-[0062]; paragraphs [0093]-[0099]; and paragraph [0104]-[0105]). Hurley discloses a network system that authorizes sharing a transaction and creating a temporary account. A payment transaction is split into multiple simple payment transactions involving each separate sender and each separate recipient. The funds are transferred to the created temporary account from each of the senders’ accounts, and then are distributed to each of the recipients’ accounts (see paragraph [0028]; paragraphs [0115]-[0116]; and paragraphs [0118]-[0120].)

The applicant points out that a temporary account address associated with the cryptographic coinage transaction is established “in response to the authorizing of the transactional sharding the cryptographic coinage transaction.” First, the manner of authorizing a transactional sharding of the cryptographic coinage transaction is unclear. The specification discloses: “When the sharding server 34 determines the complex accounting structure 28, the sharding server 34 implements or authorizes the transactional sharding 20 of the ‘complex’ cryptographic coinage transaction 24 into the multiple, simple cryptographic coinage transactions 26” (paragraph [0038]). Second, by the broadest reasonable interpretation, Hurly discloses in response to the multiple sender accounts specified by the payment transaction, authorizing a transactional sharding of the payment transaction; in response to the authorizing of the transactional sharding of the payment transaction, establishing a temporary account associated with the transaction (see paragraphs [0118]-[0119].)

The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section.

Claim Objections
8.	Claim 15 is objected to because of the following informalities:
Claim 15 recites “determining multiple input account addresses are specified by the cryptographic coinage transaction conducted via the Internet between the computers.” It should be corrected to “determining multiple input account addresses that are specified by the cryptographic coinage transaction conducted via the Internet between the computers.” 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	Claim 15 recites “each simple cryptographic coinage transaction of the multiple simple cryptographic coinage transactions specifying the temporary account address, at least one input account address of the multiple input account addresses, and an output account address of the multiple output account addresses specified by the cryptographic coinage transaction conducted via the Internet between the computers.” It is unclear whether each simple cryptographic coinage transaction specifies two account addresses: the temporary account address and at least one of an input account address and an output account address, or three account addresses: the temporary account address, an input account address, and an output account address. The specification discloses that each simple cryptographic coinage transaction specifies two account addresses: the temporary account address and at least one of an input account address and an output address (see Fig. 6). For examination purpose, the limitation is interpreted as “each simple cryptographic coinage transaction of the multiple simple cryptographic coinage transactions specifying the temporary account address and at least one of an input account address of the multiple input account addresses and an output account address of the multiple output account addresses specified by the cryptographic coinage transaction conducted via the Internet between the computers.” 
	Claim 15 recites “authorizing a transactional sharding of the cryptographic coinage transaction.” The manner of authorizing a transactional sharding of the cryptographic coinage transaction is unclear. The specification discloses: “When the sharding server 34 determines the complex accounting structure 28, the sharding server 34 implements or authorizes the transactional sharding 20 of the ‘complex’ cryptographic coinage transaction 24 into the multiple, simple cryptographic coinage transactions 26” (paragraph [0038]), so that the transactional sharding is automatically authorized when the complex accounting structure is determined.
	Claims 16 and 19-20 are rejected because they depend on the rejected independent claim 15.
	
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1), in view of Hurley et al. (US 20180315051 A1).
Claim 15:
ZINDER discloses the following:
receiving a cryptographic coinage transaction conducted via the Internet between computers. (See Fig. 2A; Fig. 3A; paragraphs [0061]-[0062], “[i]n certain example embodiments, and as shown in FIG. 2A, creating a new asset may also involve an initial blockchain transaction ‘to’ the unique identifier for the asset in the form of an amount of cryptographic currency”; and paragraphs [0093]-[0099], “[i]n response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant [e.g., a unique identifier for the participant], the source participant [e.g., a unique identifier for the source participant], the asset [e.g., an asset identifier], and a quantity of the asset.”)
b.	determining multiple input account addresses that are specified by the cryptographic coinage transaction conducted via the Internet between the computers. (See [0008], “[w]hen a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier [e.g., a blockchain address] to at least one participant identifier [e.g., another blockchain address]”; paragraph [0046]; Figs. 3B-3C; and paragraph [0104]-[0105], “FIG. 3C is an example of a many-to-one transaction 826. Such a transaction could represent a share-buyback exchange or one participant [Participant 1] buying out other stake holders [2, 3, and 4] in an asset. Data fields 822 are fields that are present and part of the blockchain transaction and data fields 824 are fields that exist separately from the blockchain and stored in ledger storage 606. Here, participants 2, 3, and 4 have unspent blockchain transactions 
c.	dispersing the transaction via the Internet that at least one of debit from and deposit to an account address. (See paragraph [0104], “[t]hus, digital asset repository computer system 600 verifies that the 100, 50, and 50 shares of common stock are no longer associated with their corresponding participants and that 200 shares are now associated with participant 1.”)
ZINDER does not disclose the following:
in response to the multiple input account addresses specified by the cryptographic coinage transaction, authorizing a transactional sharding of the cryptographic coinage transaction;
in response to the authorizing of the transactional sharding of the cryptographic coinage transaction, establishing a temporary account address associated with the cryptographic coinage transaction;
transactionally sharding the cryptographic coinage transaction into multiple simple cryptographic coinage transactions, each simple cryptographic coinage transaction of the multiple simple cryptographic coinage transactions 
individually dispersing the multiple simple cryptographic coinage transactions via the Internet that at least one of debit from and deposit to the temporary account address.
However, Hurley et al. discloses the following:
a.	in response to multiple sender accounts specified by the payment transaction, authorizing a transactional sharding of the payment transaction; in response to the authorizing of the transactional sharding of the payment transaction, establishing a temporary account associated with the payment transaction. (See paragraph [0028]; paragraphs [0113]-[0116]; and paragraphs [0118]-[0120], “[s]pecifically, the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient. For instance, if the networking system determines that the payment transaction involves a plurality of senders and recipients, the networking system can identify each payment provider associated with the payment accounts for the senders …. In particular, the networking system can send instructions to a payment provider [e.g., one of the payment provider[s] of the senders or a payment provider that is specifically 
b.	transactionally sharding the money transaction into multiple simple money transactions, each simple fund transaction of the multiple simple fund transactions specifying the temporary account, and at least one of an sender account of the multiple sender accounts and an recipient account of the multiple recipient accounts of the multiple recipient accounts specified by the payment transaction conducted via the Internet between the computers. (See paragraph [0028], “[t]he networking system also facilitates group payment transactions involving more than two users of the networking system. For instance, the networking system can facilitate a payment transaction involving a plurality of senders and/or recipients by providing instructions to one or more payment providers to separate the payment transaction into a plurality of payment transactions. As such, the networking system can provide instructions to the payment provider[s] to transfer funds from each payment account of each sender and then transfer the funds to each payment account of each recipient in a plurality of separate payment transactions”; paragraphs [0113]-[0116]; paragraphs [0118]-[0120], “[f]or instance, if the networking system determines that the payment transaction involves a plurality of senders and recipients, the networking system can identify each payment provider associated with the payment accounts for the senders. The networking system can then determine instructions that cause the payment provider[s] to transfer funds from the senders' payment accounts to a no-load account…. The networking system can 
c.	individually dispersing the multiple simple fund transactions via the Internet that at least one of debit from and deposit to the temporary account address. (See paragraph [0028]; paragraphs [0115]-[0116]; paragraphs [0118]-[0120], “[t]he networking system can then determine instructions that cause the payment provider[s] to transfer funds from the senders' payment accounts to a no-load account …. The networking system can also send instructions to the payment provider[s] associated with the senders to transfer funds to the no-load account previously generated in individual payment transactions. After the funds are transferred to the no-load account, the networking system can cause the corresponding payment provider to transfer the funds to the recipients' payment accounts…. For instance, the instructions can cause the payment provider to create individual payment transactions for transferring the funds, according to a distribution established by the group payment transaction, from the no-load account to the individual payment accounts of the recipients.”)


Claim 16:
ZINDER in view of Hurley et al. discloses limitations show above.
ZINDER discloses a cryptographic coinage transaction and transacting a cryptocoinage. (See Fig. 2A; Fig. 3A; paragraphs [0061]-[0062]; paragraphs [0093]-[0094]; and paragraph [0104].)
Hurley et al. discloses transacting money in response to the transactionally sharding of the fund transaction. (See paragraphs [0118]-[0120].)
One of ordinary skill in the art will know that a simple blockchain transaction comprises an input account address identifying the account debited from, and an output account address identifying the account deposited to. Therefore, it would have been obvious to one of ordinary skill in the art before the .

13.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1), in view of Hurley et al. (US 20180315051 A1), and further in view of Vaughan et al. (US 20150242835 A1).
Claim 19:
ZINDER in view of Hurley et al. discloses limitations show above.
ZINDER discloses verifying the cryptographic coinage transaction. (See paragraph [0104].)
Hurley et al. discloses sharding the complex transaction into multiple simple transactions. (See paragraphs [0118]-[0120].)
Neither ZINDER nor Hurley et al. explicitly discloses wherein the operations further comprise determining all the multiple simple cryptographic coinage transactions pass.
However, Vaughan et al. discloses wherein the operations further comprise determining all the multiple simple fund transactions pass. (See paragraph [0033].)


Claim 20:
ZINDER in view of Hurley et al. discloses limitations show above.
ZINDER discloses verifying the cryptographic coinage transaction. (See paragraph [0104.)
Hurley et al. discloses sharding the complex transaction into multiple simple transactions. (See paragraphs [0118]-[0120].)
Neither ZINDER nor Hurley et al. explicitly discloses wherein the operations further comprise determining all the multiple simple cryptographic coinage transactions pass.
However, Vaughan et al. discloses wherein the operations further comprise determining any of the multiple simple money transactions fail. (See paragraph [0033] and paragraph [0054].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Hurley et al., to incorporate with the teachings of Vaughan et al., and to decline the transaction if any of the simple transactions fails, so that the .

Conclusion
14.	The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Studnicka (US 20190391858 A1) discloses processing the split transaction.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair
/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685